Citation Nr: 0016088	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  95-28 978A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to payment or reimbursement of the cost of 
unauthorized private medical treatment incurred from October 
22, 1993, to December 22, 1993.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
December 1944. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in November 1994 by 
the Department of Veterans Affairs Medical Center (VAMC) in 
Iron Mountain, Michigan.

This case was the subject of Board remands dated in December 
1997 and December 1999.  This case was the subject of an 
October 1999 hearing before the undersigned Board member.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's radiation therapy from October 22, 1993 (10 
days after negative biopsy results of the lymph nodes which 
rendered radiation therapy appropriate were known) to 
December 22, 1993, at St. John's Hospital, was not medical 
treatment rendered in a medical emergency of such nature that 
delay would have been hazardous to life or health.


CONCLUSION OF LAW

The criteria for entitlement to payment or reimbursement of 
the cost of unauthorized private medical treatment incurred 
from October 22, 1993, to December 22, 1993, are not met.  38 
U.S.C.A. § 1728 (West 1991); 38 C.F.R. § 17.120.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Prior Board Remand

After a December 1999 Board remand, the RO returned the case 
without further action to the Board on the ground that the 
new regulation that the Board had directed be applied to the 
veteran's claim was not applicable to the veteran's claim.  
The new regulation states that an individual who disagrees 
with the initial decision denying a claim for reimbursement 
for non-VA care in whole or in part may obtain 
reconsideration of the decision by submitting a request in 
writing to the Director of the healthcare facility of 
jurisdiction within one year of the date of the initial 
decision.  The regulation, to be codified at 38 C.F.R. 
§ 17.133, became effective August 17, 1999.  See 64 Fed. Reg. 
44,659 (1999).  Since the initial decision in this case was 
rendered more than one year before the new regulation took 
effect, and the regulation has no provision for retroactive 
application, the Board concurs with the RO that the 
regulation is not on its face applicable to the veteran's 
claim in this case.  The Board is further cognizant of the 
Supreme Court's decision in Landgraf v. USI Film Products, 
511 U.S. 244, 280 (1994), in which it was held that unless 
clearly provided otherwise, newly enacted laws are presumed 
to operate prospectively only.  In light of the foregoing, 
the Board concedes that its December 1999 remand was in 
error. 

Since the new regulation could in no event be properly 
applied to the veteran's claim in this case, the RO's refusal 
to carry out the directions in the Board's December 1999 
remand was not prejudicial to the veteran.  Where a veteran 
has not been harmed by an error in a Board determination, the 
error is not prejudicial.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) (citing 38 U.S.C.A. § 7261(b)) ("Court shall 
take due account of the rule of prejudicial error"). 


Factual Background

The veteran seeks reimbursement for radiation therapy 
received at St. John's Hospital from October 22, 1993, to 
December 22, 1993.

A Saint John's Hospital record of ambulatory surgery reflects 
that the veteran received X-rays on October 7, 1993, and 
ambulatory surgery on October 11, 1993. The surgery conducted 
was a laparoscopic pelvic lymph node dissection at St. John's 
Hospital in Detroit Michigan, for the purpose of determining 
whether his cancer of the prostate had spread to the lymph 
nodes.  The preoperative and postoperative diagnosis was 
prostate carcinoma.  A surgical pathology report dated 
October 12, 1993, indicates that no tumor was seen in any of 
the six lymph nodes removed during the veteran's surgery.  

In a letter dated on October 20, 1993, Edward W. Schervish, 
M.D, wrote regarding the veteran's treatment for prostate 
cancer.  He noted that the veteran had documented 
adenocarcinoma of the prostate, and that testing suggested 
that there was a possibility of metastatic lymph node 
disease.  In order to assess the lymph nodes for 
micrometastic disease, the veteran had undergone a 
laparoscopic pelvic lymph node dissection.  Ultimately, the 
lymph node modules were negative.  The veteran planned to 
undergo local treatment with radiation therapy.  

A note of the veteran attached on a copy of the October 1993 
letter from Dr. Schervish, submitted by the veteran with a 
copy of the letter in August 1995, indicated that Dr. 
Schervish stated verbally in the veteran's presence during 
the 1993 time frame that he sincerely felt the Ann Arbor VA 
facility was not qualified to perform laparoscopic pelvic 
lymph node dissection, and that he had indicated that the VA 
was free to contact him (Dr. Schervish) if verification on 
this subject was needed.

The record further reflects that the veteran received 
radiation therapy at St. John's from October 22, 1993, to 
December 22, 1993.  A St. John's Hospital Final Radiation 
Therapy Report dated December 23, 1993, noted that the 
veteran tolerated treatment very well, without significant 
side effects.

A November 1994 determination by a VA physician reported that 
the veteran was treated for "elevated PSA - Prostate 
biopsy."  The hospitalization was found not to be emergent 
(as reflected by a box which the physician had checked), and 
the veteran's claim for reimbursement of medical expenses was 
denied on that basis. 

In a letter dated in June 1995, Rudy W. Stefancik, M.D., 
wrote that in May 1993 he had diagnosed high-grade 
adenocarcinoma of the prostate in the veteran.  Shortly 
thereafter, he spoke with the veteran regarding this biopsy 
and stated to him the urgency with which this lesion should 
be dealt with.  He noted that at that time, research was 
beginning to show that cases with Gleason Grade 4 
differentiation, denoted a high propensity for potential 
spread to lymph nodes outside of the prostate, and that 
further research reported in the last few years confirmed 
this finding of relatively rapid and early metastasis in 
lesions with grade 4 or grade 5 features.  Dr. Stefancik 
asserted that his advice to the veteran to seek a complete 
workup with surgical evaluation of the lymph nodes, as soon 
as possible, was appropriate then, and in light of recent 
data, he would give the exact same advice to any patient 
today in the veteran's exact situation.  He stated that 
though the vast majority of low grade prostate 
adenocarcinomas were slow growing and slow to metastasize, 
information available back in May of 1993, as well as 
subsequent information, had shown high grade lesion with 
Gleason Grade 4 differentiation such as the veteran's, had a 
high propensity for early metastasis and should be evaluated 
as soon as possible.  He asserted that a delay of more than 
two weeks would be potentially life-threatening.  He said the 
situation was no different than a woman with a tissue of 
diagnosis of breast cancer, who should receive definitive 
surgical treatment within 2 to 3 weeks. 

During a June 1995 VAMC hearing, the veteran indicated that 
while that at his wife's family reunion, apparently some time 
around September 1993, members of the family impressed upon 
him the importance of being treated for previously diagnosed 
prostate cancer.  He recalled that Dr. Stefancik had 
discussed removal of the prostate after a biopsy with unusual 
results in May 1993, causing him great concern, so that he 
got a second opinion.  By a process which is not entirely 
clear from the testimony, the veteran testified that he was 
ultimately scheduled to receive treatment at the VA medical 
center in Ann Arbor, Michigan, for his cancer, with his first 
appointment scheduled on September 15, 1993, at 11 A.M.  He 
said he called the Ann Arbor, Michigan, VAMC morning of 
September 13, 1993, to verify the appointment, and was told 
that they did not have anything scheduled for him.  He said 
this caused him panic, a great deal of anxiety, and concern.  
He alluded to the opinion of Dr. Stefancik given in May 1993 
that the condition could be life threatening and should be 
treated within two weeks, and the advice given him at his 
wife's family reunion.  Someone at the family reunion, 
advised that St. John's Hospital was the best available 
facility, and followed up on the recommendation to see Dr. 
Schervish at St. John's.  He said he knew time was of the 
essence at that point.  He said as far as receiving treatment 
at VA at that point, there was a "fly in the ointment," 
namely, his medical records were erroneously sent to the VAMC 
in Milwaukee after radiation therapy had initially been 
planned but later canceled there, despite efforts on the part 
of administrative personnel to stop the records from being 
transferred.  He said he also received notices that he missed 
his September 15, 1993, VA Ann Arbor appointment which he had 
previously been told was not scheduled.  He said that St. 
John's did have the records of biopsy at the time, sent from 
Dr. Stefancik.  He said he had lost confidence in the Ann 
Arbor VAMC at this point.  

The veteran testified that Dr. Schervish was telling him in 
September 1993 that he had to have something done, and soon.  
He said the VA's request that he go to Milwaukee for 
treatment had already created a delay of treatment from June 
to October.  The veteran's wife noted that around that time 
Dr. Schervish, who taught at the Ann Arbor VAMC, told them 
that the Ann Arbor VAMC was not equipped  to handle the 
radiation therapy, nor were they capable of doing a 
laparotomy.  She said that this raised serious doubts to her 
and the veteran as to the capabilities of the VAMC in 
Milwaukee, also.  The veteran further alluded to misdelivered 
medications, and problems with appointments, prescriptions, 
treatment for his heart condition, and inability to handle 
certain kinds of medical matters such as a dermatological 
problem, as events which had reduced his confidence in the VA 
medical system over the years.  The primary care coordinator 
asserted that VA could have provided treatment and that any 
treatment that VA could not have handled would have been 
provided at a VA tertiary care facility such as the 
University of Wisconsin or University of Michigan hospitals.  

During the hearing, the primary care coordinator shared with 
the veteran a list of appointments scheduled for him at the 
Ann Arbor VAMC in 1993 for treatment for his prostate cancer, 
apparently for the dates September 15, 1993, September 29, 
1993, October 1, 1993, and October 13, 1993, for which the 
veteran did not appear.  The primary care coordinator further 
stated that according the Ann Arbor records, the October 13, 
1993, appointment was canceled on October 14, 1993, with a 
notation that veteran was going to receive treatment at St. 
John's hospital.  The primary care coordinator told the 
veteran he did not understand why the Ann Arbor VAMC did not 
have an appointment scheduled for him when he called them on 
September 13, 1993, and that he did not know why the veteran 
was not notified of the three subsequent appointments.  The 
veteran asserted that he did not receive a letter telling him 
that he had missed appointments, as he had with respect to 
previous VA treatment.  

In a letter dated in November 1996, Dr. Schervish wrote that 
the veteran resided in the upper peninsula of Michigan, which 
was relatively close to a VA facility.  He wrote that at the 
time of his initial evaluation on September 25, 1993, the 
veteran had an elevated PSA of 25 and a large amount of 
cancer on the right side of his prostate.  The veteran 
therefore underwent a biopsy, which revealed poorly 
differentiated adenocarcinoma.  This, according to Dr. 
Schervish, placed him at high risk of having extra prostatic 
disease.  Dr. Schervish noted that part of the veteran's 
treatment was a laparoscopic pelvic lymph node dissection, 
which was not being done at the time at the VA facility hear 
the veteran's residence;  therefore, he performed this to 
determine the lymph node status.  If the lymph nodes were 
positive, Dr. Schervish noted, definitive external beam 
radiation would not have benefited the veteran.  The veteran 
was noted to have tolerated the procedure very well, and to 
have returned to his normal routine quickly.  

During the veteran's October 1999 Board hearing, he testified 
that he arranged for treatment at the Ann Arbor VA Medical 
Center through the Iron Mountain VA Medical Center in 1993.  
He said at first they attempted to schedule him for 38 weeks 
of radiation therapy in Milwaukee, Wisconsin, about a 6 hour 
drive from his home and a large distance from his family.  
Eventually, however, he had the radiation therapy scheduled 
at the VA Medical Center in Ann Arbor Michigan.  The veteran 
testified that he had an appointment scheduled for September 
15, 1993, but that when he called to confirm his appointment 
on September 12 or 13, 1993, after arriving in the Ann Arbor 
area to stay with his brother,  he was told that no treatment 
was set up for him.  He said that subsequently he and his 
private physician decided that radiation therapy at St. 
John's Hospital would be warranted because the condition was 
an emergency, and he received 38 weeks of radiation therapy 
at St. John's Hospital, in the Ann Arbor area, shortly 
thereafter.  The veteran said that Iron Mountain did not have 
the facilities to conduct this radiation therapy, but 
conceded that he had not been told that the VAMC in Milwaukee 
could not have performed the radiation therapy.  

The veteran testified that his claim had previously been 
denied because his condition was found not to be emergent.  
He said that radiation treatment began on October 19, 1993, 
"almost immediately."  The veteran's wife pointed out that 
the veteran had surgery to determine whether the cancer had 
traveled into his lymph nodes before the radiation therapy 
commenced.  He acknowledged that follow-up care had been 
funded by VA.  He said that treatment at the Ann Arbor VAMC 
when he arrived in the Ann Arbor area was not feasible 
because VA had misdelivered his records to the Milwaukee 
VAMC.  When asked whether he failed to report for treatment 
on September 29, October 1, and October 13, 1993, at the Ann 
Arbor VAMC, he averred that he had never been informed of 
these appointments, and indicated had not been made aware of 
any evidence of these appointments.  


Analysis

Pursuant to 38 C.F.R. § 17.120, to the extent allowable, 
payment or reimbursement of the expenses of care, not 
previously authorized, in a private or public (or Federal) 
hospital not operated by the Department of Veterans Affairs, 
or of any medical services not previously authorized 
including transportation (except prosthetic appliances, 
similar devices, and repairs) may be paid on the basis of a 
claim timely filed, for any disability of a veteran who has a 
total disability permanent in nature resulting from a 
service-connected disability, where care and services not 
previously authorized were rendered in a medical emergency of 
such nature that delay would have been hazardous to life or 
health, and Federal facilities are unavailable.  
Unavailability of Federal facilities means that VA or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.  38 U.S.C.A. § 1728 (West 
1991);  38 C.F.R. § 17.120. 

In the present case, the Board finds that the veteran's 
condition in September 1995 constituted a medical emergency 
in the broad sense of the word.  In June 1995, Dr. Stefancik 
opined that delay of study of the veteran's condition was 
life threatening in May 1993, based on clinical findings at 
that time.  He stated that this would continue to be his 
opinion today if a case exactly such as the veteran's were 
presented.  Since a delay of treatment was sufficient to 
jeopardize the veteran's health, the subsequent delay of 
approximately 5 months before the extent to which the 
veteran's cancer had spread was ascertained created a medical 
emergency warranting very prompt treatment.  However, the 
course of treatment Dr. Stefancik advised in light of what 
was in his view this ongoing emergency was not that the 
veteran receive immediate radiation therapy, but rather that 
the veteran receive without delay a complete workup with 
surgical evaluation of the lymph nodes.  This is corroborated 
by Dr. Schervish's November 1996 letter in which the veteran 
was noted to have an elevated PSA of 25 as of September 25, 
1993, requiring at that time a diagnostic laparoscopic pelvic 
lymph node dissection, a procedure which the VA medical 
facility could not perform.  Thus, even had the veteran 
appeared for his September 15, 1993, VA appointment in Ann 
Arbor, he would almost inevitably have been referred outside 
the VA system in short order for further diagnostic studies, 
to include a laparoscopic pelvic lymph node dissection.  The 
Board notes that the veteran has indicated he was reimbursed 
for the October 11, 1993, laparoscopic pelvic lymph node 
dissection on a fee basis.
 
However, the events that transpired prior to September 25, 
1993, though they may illustrate the reasons for veteran's 
choice of care outside of the VA system, are not 
determinative in this case.  Similarly, the veteran's bungled 
or missed VA appointments in September and October 1993 have 
little bearing on the specific issue present in this case, 
though again they may serve to explain the veteran's lack of 
confidence in the VA system.  The salient facts in this case 
are that the veteran received his initial consultation with 
Dr. Schervish on September 25, 1993;  X-rays were taken on 
October 7, 1993;  the veteran received a biopsy at St. John's 
Hospital (for which he was reimbursed by VA on a fee basis) 
on October 11, 1993;  the results of the biopsy were negative 
and known on October 12, 1993, rendering radiation therapy 
appropriate;  and the veteran did not receive medical 
radiation therapy at St. John's until October 22, 1993.  

Even assuming that VA medical records had been misdelivered 
to the VAMC in Milwaukee at an earlier point in time, this 
did not render (as the veteran has contended) radiation 
therapy through the VA system from October 22, 1993, to 
December 22, 1993, infeasible.  For example, records could 
have been transferred from St. John's Hospital during the ten 
days after the biopsy.  It appears that the veteran did not 
(and he has not contended that he did so) attempt to obtain 
radiation therapy through VA after the results of the lymph 
node biopsy were known on October 12, 1993.  The VA Iron 
Mountain primary care coordinator has asserted that even if 
the veteran could not have received this radiation therapy at 
the VA Medical Center in Ann Arbor, he could have received 
that care through VA at a University Hospital such as 
University of Michigan or University of Wisconsin.  Judging 
from the course of treatment between initial consultation 
with Dr. Schevrish and radiation therapy at St. John's, the 
veteran had a period of approximately 3 weeks after initial 
consultation with Dr. Schervish and 10 days after the 
negative biopsy results were known during which to authorize, 
initiate and obtain radiation therapy through the VA system.

The Board does not question the veteran's judgment or 
question whether his choice of health care provider was 
appropriate.  The narrow question before the Board is whether 
the veteran is entitled to reimbursement for private 
radiation therapy, for the period from October 22, 1993, to 
December 22, 1993, which had not been previously authorized.  
Given that a medical decision that radiation therapy need not 
have commenced until 10 days after the negative biopsy 
results were known is reflected by the course of treatment at 
St. John's, the veteran's radiation therapy from October 22, 
1993 to December 22, 1993, which is the specific treatment 
for which he seeks reimbursement on this appeal, could not 
reasonably be characterized as medical treatment rendered in 
a medical emergency of such nature that delay would have been 
hazardous to life or health.  38 C.F.R. § 17.120.  This 
appears to comport with the November 1994 VA physician's 
determination that the veteran's condition was not 
"emergent."  Since this requirement for reimbursement of 
unauthorized medical expenses is not met, the Board must deny 
the veteran's claim.
 

ORDER

The claim for entitlement to payment or reimbursement of the 
cost of unauthorized private medical treatment incurred from 
October 22, 1993, to December 22, 1993, is denied.



		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

